PER CURIAM.
This direct criminal appeal was brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Upon our independent examination of the entire record, we agree that no reversible error occurred. We affirm Appellant’s revocation of probation and imposition of judgment and sentence. However, the written order of revocation of probation does not state which conditions of supervision Appellant violated, nor does the written order state the sentence imposed upon revocation. Therefore, we remand for the trial court to enter such an order, consistent with its oral pronouncement. See, e.g., Williams v. State, 832 So.2d 883 (Fla. 1st DCA 2002); Oliver v. State, 819 So.2d 816 (Fla. 1st DCA 2002).
AFFIRMED.
BOOTH, BENTON and POLSTON, JJ., concur.